Citation Nr: 1753440	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  04-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for Type I diabetes mellitus.

2.  Entitlement to service connection for diabetic neuropathy associated with Type I diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or being permanently housebound.

4.  Entitlement to SMC for the Veteran's spouse based on the need for aid and attendance.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an initial evaluation in excess of 30 percent for proliferatic diabetic retinopathy with pseudophakia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.  He passed away in February 2017.  The appellant, who is his surviving spouse, has since been substituted as the claimant in the Veteran's appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012, March 2014, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Board remanded the issues of entitlement to an initial evaluation in excess of 20 percent for Type I diabetes mellitus, entitlement to service connection for diabetic neuropathy, entitlement to SMC based on the need for aid and attendance and/or being permanently housebound, entitlement to SMC for the Veteran's spouse based on the need for aid and attendance, and entitlement to a TDIU for further development.  At that time, the Board also noted that an appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for proliferatic diabetic retinopathy with pseudophakia had been perfected but had not yet been certified to the Board.  The Board declined to accept jurisdiction over that issue, because it appeared it was still being developed by the Agency of Original Jurisdiction (AOJ).  However, as additional development related to that issue has not been conducted to date, the Board is now accepting jurisdiction over it and has updated the title page accordingly.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the appellant's claims must be remanded for further action by the AOJ.

In that regard, in February 2016, the Board remanded the issues of entitlement to an initial evaluation in excess of 20 percent for Type I diabetes mellitus and entitlement to a TDIU for development that, as relevant here, included readjudication by the AOJ.  In addition, it remanded the issues of entitlement to service connection for diabetic neuropathy, entitlement to SMC based on the need for aid and attendance and/or being permanently housebound, and entitlement to SMC for the Veteran's spouse based on the need for aid and attendance for issuance of a statement of the case in response to notices of disagreement filed in June 2014 and January 2015.  See Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  

The AOJ has not, to date, completed the foregoing actions.  The Board acknowledges that the AOJ may have initially halted further development of the Veteran's claims in light of his death.  However, the Veteran's spouse has since been substituted as the claimant, and a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, an additional remand is now required to ensure compliance with the Board's prior orders.

As was noted in the Introduction, the Board did not previously accept jurisdiction over the issue of entitlement to an initial evaluation in excess of 30 percent for proliferatic diabetic retinopathy with pseudophakia, because the AOJ had not yet certified the issue to the Board and because it appeared that the AOJ was still developing that claim.  Specifically, the AOJ had requested a VA eye conditions examination, which was conducted in August 2015, but it had not yet issued a supplemental statement of the case.  Unfortunately, as the AOJ has not readjudicated that claim to date, remand of that issue is also required.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) that addresses the claims of entitlement to service connection for diabetic neuropathy, entitlement to SMC based on the Veteran's need for aid and attendance and/or being permanently housebound, and entitlement to SMC for the Veteran's spouse based on the need for aid and attendance.  The appellant is hereby notified that, following the receipt of the SOC concerning those issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, the issues should be returned to the Board for appellate review.

2.  After conducting any development deemed necessary, readjudicate the claims of entitlement to an initial evaluation in excess of 20 percent for Type I diabetes mellitus, entitlement to an initial evaluation in excess of 30 percent for proliferatic diabetic retinopathy with pseudophakia, and entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the appellant and her attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

